Citation Nr: 1028540	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-22 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a thoracolumbar spine 
disability, to include mid-back strain, lower back strain, 
chronic thoracolumbar sprain/strain, chronic back myalgia, 
scoliosis with lumbago, and mild lumbar and/or thoracic 
scoliosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Husband


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 2005 to January 2006. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont, which denied the above claim.  In June 2009, 
the Veteran testified at a hearing before the undersigned 
Veterans Law Judge.  During the pendency of this appeal, the 
Veteran moved, and accordingly, the RO in Seattle, Washington, 
currently has jurisdiction over this case.  

The Veteran's service, VA, and private treatment records, as well 
as her VA examination reports, indicate that she has been 
diagnosed with a thoracolumbar spine disability, to include mid-
back strain, lower back strain, chronic thoracolumbar 
sprain/strain, chronic back myalgia, scoliosis with lumbago, and 
mild lumbar and/or thoracic scoliosis, and has received treatment 
on numerous occasions for low and mid back pain.  In Clemons v. 
Shinseki, 23 Vet.App. 1 (2009), the United States Court of 
Appeals for Veterans Claims (Court) held that the scope of a 
disability claim includes any disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record.  In light of the 
recent decision in Clemons, the Veteran's claim for service 
connection for "scoliosis and lumbago" has been re-
characterized as a claim for service connection for a 
thoracolumbar spine disability, to include mid-back strain, lower 
back strain, chronic thoracolumbar sprain/strain, chronic back 
myalgia, scoliosis with lumbago, and mild lumbar and/or thoracic 
scoliosis, as reflected on the cover page.


FINDING OF FACT

The Veteran's thoracolumbar spine disability was incurred during 
active service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
thoracolumbar spine disability have been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  As the 
Veteran's claim for service connection is herein granted, any 
failure in notifying or assisting her is harmless error.  

The Veteran contends that her currently diagnosed thoracolumbar 
spine disability was incurred during, or aggravated by, military 
service.  In this regard, while the Veteran acknowledges that she 
was treated for a muscle strain following a sky diving accident 
on her 18th birthday in October 2003, she contends that this 
condition resolved shortly thereafter in January 2004, with no 
further back pain until basic training, when she suffered a new 
back injury.  In support of this contention, the Veteran has 
reported that she began seeking treatment for her back pain three 
to four months following her entrance into service in July 2005, 
and has had a continuity of symptomatology since.   

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In making this determination, the Board must assess the 
credibility and probative value of evidence, and, provided that 
it offers an adequate statement of reasons or bases, the Board 
may favor one medical opinion over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 
(1991).  While the Board is not free to ignore the opinion of a 
treating physician, it is free to discount the credibility of 
that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  

Moreover, the Board notes that, in adjudicating a claim, it is 
charged with the duty to assess the credibility and weight given 
to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  Indeed, the United States Court of 
Appeals for Veterans Claims (Court) has declared that, in 
adjudicating a claim, the Board has the responsibility to do so.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

VA regulations provide that every Veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
the time of examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b).  The presumption of soundness attaches only where there 
has been an induction examination that did not detect or note the 
disability that the Veteran later complains about.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  

When no preexisting condition is noted upon entry into service, a 
Veteran is presumed to have been sound upon entry, and the burden 
then falls on the government to rebut the presumption of 
soundness by "clear and unmistakable" (obvious or manifest) 
evidence that the Veteran's disability was both 1) pre-existing 
and 2) not aggravated by service.  38 U.S.C.A. §§ 1111, 1132; 38 
C.F.R. § 3.304(b); VAOPGCPREC 3-03 (July 16, 2003); see also 
Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009); see also Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If this burden is 
met, then the Veteran is not entitled to service-connected 
benefits.  

The Veteran's September 2004 enlistment examination indicates 
that she had a normal spine upon entrance into service, and was 
found to be qualified for entrance into service.  Additionally, 
on her enlistment report of medical history, the Veteran reported 
that she had undergone physical therapy for a muscular back 
strain when she was a teenager, but denied having any recurrent 
back pain since.  Moreover, a chest x-ray taken in July 2005 
(i.e., when she entered service) revealed a normal bony thorax.  
Therefore, because the Veteran denied having any recurrent back 
pain upon entrance into service, and because no spine disability 
was noted at the time of her entrance examination, acceptance, 
and enrollment into service, the Board finds that the presumption 
of soundness attaches in this case.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b)(1). 

Having found that the Veteran is entitled to the presumption of 
soundness, the Board must now determine whether the established 
presumption has been rebutted by "clear and unmistakable" 
(obvious and manifest) evidence that the Veteran's disability was 
both 1) pre-existing and 2) not aggravated by service.  

In this regard, the Board notes that the Veteran's pre-service 
records reveal that she sought treatment for back pain at Berlin 
Family Health in December 2003, approximately a year and a half 
prior to her entry into service.  The doctor diagnosed her with 
an upper lumbar muscle strain, and advised her to use a heating 
pad and to do light stretching.  A week later, the Veteran sought 
follow-up treatment for her back, reporting continuing back pain 
despite her medication.  The doctor again diagnosed her with an 
upper lumbar strain, provided her with a new pain medication 
prescription, and advised her to use heating pads and to begin 
physical therapy.  Finally, in January 2004, the Veteran sought 
further follow-up treatment, reporting a two month history of 
mid-thoracic pain that was not improving.  At that time, the 
doctor diagnosed her with chronic back myalgia (now thoracic) and 
advised her to continue using heating pads and to undergo 
physical therapy.  However, there is no indication from the 
evidence of record that the Veteran sought any further pre-
service treatment for her back.  Rather, as noted above, the 
Veteran reported having no recurrent back pain at the time of her 
September 2004 enlistment examination, at which she was found to 
have a normal spine and to be qualified for entrance into 
service. 

Thereafter, in July 2005, the Veteran entered active duty.  Her 
service treatment records reveal that she first sought treatment 
for back pain in October 2005, after three months of basic 
training, and received continuous treatment for such back pain 
until she separated from service in January 2006.  Specifically, 
the Veteran sought treatment on October 7, 2005, reporting a 
five-week history of mid-back pain.  In this regard, she stated 
that she had initially experienced similar mid-back pain two 
years earlier after going skydiving, for which she had undergone 
two to three weeks of physical therapy.  The Veteran also 
reported that she had been asymptomatic until approximately five 
weeks earlier, when she hurt her back lifting 40- to 50-pound 
ordnances during training.  On examination, the doctor 
specifically noted that the Veteran had no curvature deformity of 
the spine, although she did have tenderness to palpation at T12 
to L1, and diagnosed her with a mid-back 2-degree strain.  

A week later, on October 14, 2005, the Veteran sought follow-up 
treatment for her mid-thoracic back pain at T11 to T12, again 
reporting that she had similar pain two years earlier after 
skydiving, and that this pain had begun again about a month and a 
half earlier after increased lifting.  The doctor again noted 
that the Veteran had no curvature deformity, and went on to 
report that, although she was still considered "fit for duty," 
her mid-thoracic back pain would preclude her from performing 
heavy lifting on a daily basis.     

Subsequently, on October 25, 2005, the Veteran again sought 
follow-up treatment for her mid-back pain.  The doctor noted that 
she had suffered a re-onset of back pain since lifting heavy 
objects during boot camp, and the Veteran again reported having 
similar pain two years earlier after skydiving, but stated that 
such pain had resolved until two months ago.  On examination, the 
Veteran's thoracic spine was normal in appearance and her lumbar 
spine had normal motion; however, the spinous process of both the 
thoracic and lumbar spine was tender to palpation.  At that time, 
the doctor diagnosed her with a chronic thoracolumbar 
sprain/strain.  

The Veteran again sought follow-up treatment for her mid-back 
pain on October 27, 2005, and on October 31, 2005, when she was 
diagnosed with a lower back strain.  Additionally, during 
treatment on November 5, 2005, the Veteran reported that she had 
undergone x-rays, magnetic resonance imaging (MRI), and computed 
tomography (CT) scans prior to her entry into service, but that 
such testing had not identified a cause of her back pain.  At 
that time, the doctor diagnosed her with lumbago, noting that her 
current x-rays revealed a mild thoracic curve, and the Veteran 
was placed her on a "sick in quarters" physical profile based 
on a diagnosis of scoliosis with lumbago.  

Two days later, on November 7, 2005, the Veteran was treated for 
lower thoracic/upper lumbar back pain of unknown etiology.  The 
doctor noted that the Veteran had been seen over the weekend, 
when she was told that she had scoliosis; however, the doctor 
reported that her x-rays were within normal limits.  
Additionally, during treatment on November 13, 2005, a doctor 
noted that the Veteran had "chronic back pain (scoliosis)," and 
on November 16, 2005, a doctor noted that the Veteran had been 
seen multiple times for mid-back pain and was currently unable to 
perform her duties.  In December 2005, the Veteran reported 
having back pain on several occasions, including during treatment 
on December 30, 2005, when she was placed on a no heavy lifting 
or prolonged standing physical profile for scoliosis through 
January 6, 2006.  

Additionally, an undated orthopedic treatment indicates that the 
Veteran was being separated from service due to a disqualifying 
medical condition; specifically, due to her history of persistent 
back pain since age 18.  At that time, the Veteran denied having 
any specific trauma to the back and stated that she had been 
diagnosed with scoliosis.  After examining the Veteran, the 
doctor recommended that the Veteran be referred to an orthopedic 
doctor for a post-scoliosis series and requested that her 2003 
pre-service MRIs and CT scans be obtained.  

Thereafter, in January 2006, the Veteran separated from service.  
On her January 2006 separation report of medical history, the 
Veteran reported having recurrent back pain and constant lumbago 
due to scoliosis.  Unfortunately, a complete copy of the 
Veteran's January 5, 2005, separation examination is not of 
record; however, the last page of this report has been associated 
with the claims file, and notes that the Veteran had low back 
pain that was questionably secondary to scoliosis.   
Additionally, a January 5, 2005, chronological record of health 
care is of record, which states that the Veteran had been 
evaluated due to her planned separation/retirement and had been 
found to be physically qualified to separate or retire, meaning 
that she had no medical condition that disqualified her from the 
performance of her duties or warranted processing under the 
Department of the Navy disability evaluation system,  although 
she may be entitled to benefits from the Department of Veterans 
Affairs.   

Post-service, in November 2006, the Veteran again sought 
treatment for her back at Berlin Family Health.  The doctor 
diagnosed her with ongoing scoliosis with pain, noting that she 
had experienced back pain for a year or two and had been treated 
for such back pain during military service.  

Subsequently, in January 2007, the Veteran was afforded a formal 
VA orthopedic examination.  At the outset of the examination 
report, the examiner noted that she had reviewed the Veteran's 
claims file.  The examiner also noted that the Veteran had been 
seen on multiple occasions for complaints of back pain from 
October 2005 to December 2006, and had been diagnosed with lumbar 
and/or thoracic scoliosis during service, but that no in-service 
x-ray reports regarding scoliosis were of record.  In this 
regard, however, the examiner reported that a July 2005 chest x-
ray was negative, showing a "normal thorax."  At the 
examination, the Veteran reported that she had a history of back 
pain when she was 18 years old, for which she sought medical 
treatment.  In this regard, she stated that the results of a MRI 
and/or CT scan at that time were negative, showing no 
abnormalities, and indicated that she had been unaware that she 
had scoliosis when she entered service.  Finally, the Veteran 
reported that her back had not bothered her after the skydiving 
incident until September 2005, when she had been required to lift 
40- and 50-pound ordnances during training.  

Based on the results of diagnostic testing and her physical 
examination, the examiner diagnosed the Veteran with a 
thoracolumbar strain with mild scoliosis, noting that she had 
slight lumbar and thoracic scoliosis convex to the left, but 
otherwise had satisfactory alignment and preserved disc spaces.  
The examiner then went on to provide the opinion that it was not 
at least as likely as not that the Veteran's scoliosis developed 
while she was in service (i.e., within three months of having a 
normal thorax on chest x-ray).  The January 2007 VA examiner did 
not provide an opinion as to the date of onset of the Veteran's 
thoracolumbar strain with mild scoliosis.  However, she did note 
that a review of the medical literature, and specifically a 
review of the Essentials of Skeletal Muscular Care, 3rd Edition, 
indicated that scoliosis is a lateral curvature of the spine, and 
that in adults, this condition is classified as either a 
deformity that developed during childhood, or a deformity that 
developed after skeletal maturity, usually secondary to 
degenerative spondylosis and/or degenerative spondylolithesis.  
In this regard, the examiner noted that there was no evidence 
that the Veteran had degenerative spondylosis and/or degenerative 
spondylolithesis, but went on to state that a review of the 2003 
CT scan and/or MRI may help resolve the issue of whether the 
Veteran's scoliosis had developed during childhood or after 
skeletal maturity.   

Subsequently, in a May 2007 statement, the Veteran's Reserve 
Officer Training Corps (ROTC) Senior Army Instructor stated that 
he had observed the Veteran on a daily basis during her four 
years in the ROTC program prior to her entry into service, and 
that she had exhibited no signs of having a back problem during 
that time, but rather, had been an outstanding participant in 
several physically demanding activities, exhibiting coordination 
and dexterity not possible for anyone with a physical limitation 
such as chronic back pain.  In this regard, he stated that if the 
Veteran had experienced any back difficulties during that time, 
he would have known about them, as such difficulties would have 
prevented her from participating in these physically demanding 
activities.  

Additionally, in a May 2007 statement, the Veteran's dance 
instructor reported that the Veteran had trained at her studio 
for over 16 years, and prior to joining the Navy, had been able 
to perform a multitude of different dancing styles/techniques and 
had practiced three to four days a week.  The instructor also 
stated that there was a noticeable difference in the Veteran's 
abilities since her return from the Navy insofar as she had 
extremely limited flexibility, required frequent breaks to 
relieve her pain, and had to do routines that were less strenuous 
on her back.  

The Veteran's post-service VA treatment records reveal that, 
during mental health treatment in May 2007, she reported having 
back pain since 2005, which had been diagnosed as scoliosis.  The 
doctor assessed her as having back pain that was possibly related 
to scoliosis, which had been exacerbated by an injury sustained 
during service.  

Thereafter, in July 2007, the Veteran sought treatment for low 
back pain, reporting that she had been experiencing such pain 
since September 2005, when she was in basic training.  The doctor 
noted that previous x-rays showed slight left curvature of the 
lumbar and thoracic spine; however, she went on to report that 
her pain did not appear to be caused by a structural skeletal 
problem, as there was evidence of muscle spasm and tightness.  
She then assessed the Veteran as having back pain and stated that 
she would greatly benefit from increasing her daily activity and 
taking a muscle relaxant.  

Later that month, the Veteran was afforded another VA orthopedic 
examination.  At the outset of the examination report, the 
examiner noted that she had reviewed the Veteran's claims file.  
The examiner also noted that the Veteran's back pain had first 
begun in December 2003, shortly after going skydiving.  The 
Veteran indicated that she sought treatment for her back pain 
from her primary physician at that time, and that he sent her to 
physical therapy for two to three sessions, after which the pain 
went away.  Additionally, the Veteran stated that she had been 
found to be fit for duty when she entered service and had not 
experienced any further trouble with her back until after boot 
camp, when she began noticing a dull ache in her mid-back.   
Finally, she stated that she had been diagnosed with scoliosis 
during service in December 2005 after undergoing x-rays and a 
scoliosis screening.  

Based on the results of diagnostic testing and her physical 
examination, the examiner diagnosed the Veteran with a back 
strain and mild thoracolumbar scoliosis.  In this regard, the 
examiner reported that x-rays revealed no congenital vertebral 
body anomalies, normal alignment without subluxation, normal 
vertebral heights, and no evidence of fracture or degenerative 
change.  The examiner went on to provide the opinion that the 
Veteran's back condition, to include scoliosis, was less likely 
than not caused by, or the result of, an in-service illness, 
injury, or event; but rather, pre-existed service.  In support of 
this opinion, the examiner noted that the Veteran had experienced 
back pain prior to service.  However, the examiner also stated 
that there was insufficient data to determine the presence or 
absence of scoliosis prior to service, or the progression, if 
any, during military service, insofar as no reports from imaging 
or scoliosis screening conducted prior to service were available. 

Similar to the January 2007 VA examiner, the July 2007 VA 
examiner went on to note that, according to medical literature, 
and namely, the Essentials of Skeletal Muscular Care, 3rd 
Edition, in adults, scoliosis is classified as either a deformity 
that 1) developed during childhood, or 2) developed after 
skeletal maturity, usually secondary to degenerative spondylosis 
and/or degenerative spondylolithesis.   She also noted that, in 
this case, there was no evidence of degenerative spondylosis 
and/or degenerative spondylolithesis, and as such, the 
presumption was that the Veteran's scoliosis had developed prior 
to service.  The examiner then went on to report that, without 
resorting to mere speculation, it was impossible to determine 
whether the Veteran's back condition had progressed faster than 
expected during service.  In this regard, the examiner stated 
that there was insufficient data from either her pre-service or 
in-service treatment records to demonstrate objective worsening 
of a back condition during service.  

Finally, the examiner stated that the Veteran's reported symptoms 
were discordant with the mild level of scoliosis seen on the 
January 2007 and July 2007 x-rays, and as such, these symptoms 
were less likely than not due to her scoliosis, and were instead 
thought to be significantly contributed to by her obesity.  

Subsequently, during mental health treatment in October 2007, the 
doctor noted that the Veteran had chronic back pain.  
Additionally, in December 2007, the Veteran sought treatment for 
mid to low back pain, reporting a history of similar pain that 
had steadily been increasing; she was given pain medication and 
was advised to undergo physical therapy.  Twelve days later, the 
Veteran again sought treatment for low back pain, reporting a 
long history of similar problems, and was assessed as having 
mechanical low back pain.  Thereafter, in May 2008, the Veteran 
again sought treatment for her chronic back pain and was given 
pain medication.  

Finally, at her June 2009 Board hearing, the Veteran reported 
that she had pulled a muscle while skydiving when she was 18, but 
that this had resolved rather quickly (i.e., within several 
weeks).  The Veteran also stated that she first began 
experiencing her current back pain during boot camp, and that 
this pain had continued since.   In this regard, she reported 
that she first sought in-service treatment for her back in 
October 2005 after lifting 50-pound "dead bombs" during 
training and twisting her back, and that in November 2005, she 
was diagnosed with scoliosis based on x-ray results.  In this 
regard, the Veteran stated that, insofar as she had experienced 
her current back pain since boot camp, it was her contention that 
her back condition had either been incurred during, or aggravated 
by, her military service.  

On this record, the Board finds that the Veteran's current 
thoracolumbar spine disability did not clearly and unmistakably 
pre-exist her military service.  Rather, the evidence shows that 
although the Veteran was treated for lumbar strain and chronic 
back myalgia from December 2003 to January 2004, this condition 
resolved prior to her entrance into service in July 2005.  In 
this regard, the Board finds it significant that there is no 
evidence of record indicating that the Veteran sought further 
treatment for her back between January 2004 and her entrance into 
service in July 2005.  Moreover, the Board reiterates that the 
Veteran specifically denied having recurrent pain since her 2003 
back strain on her entrance report of medical history, was found 
to have a normal spine on her September 2004 entrance 
examination, and had a normal thorax on chest x-ray in July 2005.  
Furthermore, the Board points out that the Veteran did not seek 
in-service treatment for her back until October 2005, three 
months after entry into active duty, indicating that she did not 
have a mid-back strain when she entered service, but rather, 
developed one after several months of basic training.   

The Board acknowledges the July 2007 VA examiner's opinion that 
the Veteran's scoliosis was less likely than not caused by, or 
the result of, an in-service illness, injury, or event, but 
rather had pre-existed her military service.  However, the Board 
points out that, contrary to this opinion, the same VA examiner 
also specifically stated that there was insufficient evidence of 
record to determine the presence or absence of scoliosis prior to 
service, or aggravation during service, because no pre-service 
reports from imaging or scoliosis screening were available.  In 
this regard, the Board acknowledges that the July 2007 VA 
examiner attempted to substantiate her opinion by inferring from 
the medical literature that because scoliosis in adults that 
developed after skeletal maturity is usually secondary to 
degenerative spondylosis and/or degenerative spondylolithesis, 
and because the Veteran displayed no evidence of degenerative 
spondylosis and/or degenerative spondylolithesis, that her 
scoliosis was presumed to have developed during childhood.   
However, the Board points out that one cannot infer from the fact 
that adult-onset scoliosis is usually secondary to degenerative 
spondylosis and/or degenerative spondylolithesis, that it is 
always secondary to degenerative spondylosis and/or degenerative 
spondylolithesis.  Furthermore, the Board points out that this 
rationale does not address whether the Veteran's other 
thoracolumbar spine disabilities (i.e., mid-back strain, lower 
back strain, chronic thoracolumbar sprain/strain, chronic back 
myalgia, and lumbago) existed service prior to service.   
Accordingly, because the Board finds the July 2007 VA examiner's 
opinion to be incomplete and internally inconsistent, and her 
rationale to be based on questionable logic, the Board finds the 
opinion to be of little probative value.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence).  

Additionally, with regard to the January 2007 VA examiner's 
opinion, the Board points out that the examiner did not provide 
an opinion as to whether the Veteran's lower back condition 
and/or scoliosis pre-existed military service.  Rather, she 
merely cited to the Essentials of Skeletal Muscular Care, 3rd 
Edition, for general information regarding the different types of 
scoliosis found in adults without stating which type of scoliosis 
the Veteran had, and reported that this matter may be resolved 
once any pre-service CT scans and/or MRIs were reviewed.  As 
such, the Board finds this opinion to be of little probative 
value in determining whether the Veteran's thoracolumbar spine 
disability pre-existed service.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 301 (2008) (stating that a medical examination 
report must contain not only clear conclusions with supporting 
data, but also a reasoned medical explanation connecting the 
two); see also Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) 
(stating that a medical opinion must support its conclusion with 
an analysis that the Board can consider and weigh against 
contrary opinions).  

Accordingly, the Board finds no clear and unmistakable evidence 
that the Veteran's thoracolumbar spine disability pre-existed 
service with which to rebut the presumption of soundness.   38 
U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-03 
(July 16, 2003); see also Quirin v. Shinseki, 22 Vet. App. 390, 
396 (2009); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  Rather, based on the foregoing, the Board finds that the 
evidence supports a finding that the Veteran's thoracolumbar 
strain was incurred during service.  

In this regard, the Board notes that the Veteran is competent to 
report the symptoms of back pain.  See Washington v. Nicholson, 
19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303, 
307-08 (2007) (holding that lay testimony is competent to 
establish the presence of observable symptomatology).  Competent 
testimony is limited to that which the witness has actually 
observed and is within the realm of his or her personal 
knowledge.  Such knowledge comes to a witness through use of his 
or her senses-that which is heard, felt, seen, smelled or 
tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within 
the Veteran's realm of personal knowledge whether she first began 
experiencing back pain during boot camp and has experienced such 
pain since.  

Moreover, the Board finds no reason to doubt the credibility of 
the Veteran in reporting that her pre-service back strain had 
resolved after several weeks of physical therapy, with no 
recurrent pain thereafter; that she first began having a new 
onset of back pain during service after conducting heavy lifting; 
and that she has experienced mid to low back pain since 
approximately September 2005.  In this regard, the Board notes 
that the Veteran's records are internally consistent, as 
evidenced by her service treatment records, the January 2007 and 
July 2007 VA examination reports, her post-service VA and private 
treatment records, her January 2009 hearing testimony, and her 
statements.  Additionally, the Board finds that it is facially 
plausible that the Veteran strained her back during the heavy 
lifting and exercise involved during boot camp.  

Moreover, as discussed above, the Board finds it significant that 
the Veteran was first diagnosed with a mid-back strain during 
service in October 2005, received consistent follow-up treatment 
for her back pain during service until her separation in January 
2006, and began private and VA treatment for her continuing back 
pain shortly after separation from service.    

Finally, while the Board acknowledges the January 2007 VA 
examiner's opinion that it was not at least as likely as not that 
the Veteran's lower back condition/scoliosis developed during 
military service, the Board points out that the examiner did not 
provide any rationale for this opinion.  Rather, as discussed 
above, the examiner merely stated that a determination as to 
whether the Veteran's scoliosis pre-existed service may be 
resolved once any pre-service CT scans and/or MRIs were reviewed.  
As such, the Board finds that this opinion is of little probative 
value in determining the etiology of the Veteran's thoracolumbar 
spine disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 301 (2008) (stating that a medical examination report must 
contain not only clear conclusions with supporting data, but also 
a reasoned medical explanation connecting the two); see also 
Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a 
medical opinion must support its conclusion with an analysis that 
the Board can consider and weigh against contrary opinions).  

Accordingly, considering all of the evidence of record, the Board 
finds that the Veteran's back disability was incurred during her 
military service.  As such, she meets all of the elements 
required for service connection.  She currently has a back 
disability, namely a thoracolumbar strain/sprain.  Additionally, 
she has consistently reported the incidents in service that 
caused this condition, as is evidenced by the medical and lay 
evidence of record.  Moreover, she has provided competent and 
credible evidence of a continuity of symptomatology since 
service.  Accordingly, applying the benefit of the doubt 
doctrine, all doubt is resolved in favor of the Veteran.  See 38 
C.F.R. § 3.102.  Therefore, the Veteran's claim for service 
connection for a thoracolumbar spine disability is granted.  


ORDER

Service connection for a thoracolumbar spine disability is 
granted.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


